Title: From John Quincy Adams to John Adams, 13 October 1823
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 13. October 1823.
				
				A man encumbered with my indispensable duties and occupations must have some apology for the allowance even of a few hours to the composition of Poetry—After perusing the three new Cantos of Don Juan, which you lent me, on board the Steam-boat, on our late journey, it occurred to me to make the experiment of writing a few Stanza’s in the same measure, with a view to ascertain whether it was a species of composition, of much difficulty—But I determined to apply to it only the time which I should have upon hand until my arrival at this place—As I was to imitate the manner of the author of Don Juan, I thought it would be proper to introduce him as speaking in his own person; and as in expressing opinions and feelings congenial to his, I was departing widely from my own, it afforded me an opportunity of setting forth those which I entertain of his character, and of the tendency of his writings,  in the form of a free avowal by himself of some of the prominent incidents in his biography—The Seam boat being the Scene of my undertaking, it was a natural suggestion to introduce the Poem by a Short and rapid description of that remarkable vehicle, and of a few particulars usually attending a conveyance in it—I concluded to address the result to you, not only as a token of my affection; but because you had given the immediate occasion to the attempt, and because I wish you most attentively to read it and reflect upon it, far more with reference to morals than to Poetry—It was composed in the four days of my journey from Providence to this City, and I have since only made some slight revisals, in the fair copy of it now enclosed; with the addition of a single Stanza—being the third of the Introduction.The occurrences in the personal history of Lord Byron, connected with his emigration from his Country were of some notoriety at the time of that Event—There is no character in human Society so dangerous as that of great Genius, combined with a depraved heart; and there is no popular writer of modern times, the tenour of whose individual vices has so deeply affected the moral purport of his writings as Lord Byron—This is the only ground upon which I have felt myself justified in noticing transactions in his private life, to some of which he was indeed himself the first to give publicity.Many of the sentiments of Lord Byron in favour of general Liberty are admirably expressed; and his appeals to the feelings of humanity are occasionally pathetic.“But neither do the Spirits reprobateAll virtue lose”.It will generally be found that even his love of Freedom is full of bitterness, and his compassion of sensuality—Misanthropy, Lubricity and Desperation, burst out in open day or lurk in disguise, throughout all his writings, having reference to his fellow–creature or to his Creator, to this world or the next—I wish not to dissuade your from reading his production, but to urge you to keep well upon your guard against themYour affectionate father.
				
					J. Q. Adams.
				
				
			